Citation Nr: 0208427	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to shell fragment wound of the left 
leg.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from September 1968 to 
July 1970.

2.  In October 2000, prior to the promulgation of a decision 
in the appeal, the Department of Veterans Affairs (VA) 
received notification from the veteran that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially submitted a claim of entitlement to 
service connection for a left knee disorder in January 1996.  
The VA Regional Office (RO) denied this claim in an August 
1996 rating decision.  The veteran submitted a timely Notice 
of Disagreement and Substantive Appeal to this rating 
decision.  By rating decision and supplemental statement of 
the case dated May 1998, the RO continued to deny entitlement 
to service connection for a left knee disorder, to include as 
secondary to shell fragment wound of the left leg.

In a decision issued in May 1999, the Board of Veterans' 
Appeals (Board) upheld the denial of the benefit sought on 
appeal.  In November 1999, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated and remanded the May 1999 
Board decision due to inadequate reasons and bases.  
Consequently, in July 2000, the Board remanded the issue to 
the RO for additional development.

In a written, signed statement submitted to the RO in October 
2000, the veteran stated that he was not interested in the 
appeal of the left knee.  He stated that he was interested in 
pursuing other claims and instructed the VA to "forget the 
left knee".  The veteran was subsequently scheduled for a VA 
examination per Board remand instructions.  The veteran 
cancelled this appointment and stated that he was not 
interested in having his left knee examined.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  

In the present case, the veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  The Board emphasizes that 
the veteran withdrew his appeal prior to a final Board 
decision because the May 1999 Board decision was vacated by 
the Court and because the Board issued a remand in July 2000.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

